Citation Nr: 1008479	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-12 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for hepatitis C prior to June 18, 2002.

2.  Entitlement to a rating in excess of 20 percent for 
hepatitis C from June 18, 2002 to May 21, 2003.

3.  Entitlement to a rating in excess of 10 percent for 
hepatitis C on or after May 22, 2003.


REPRESENTATION

Appellant represented by:	Theresa M. Sprain, Esq.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to February 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  Prior to June 18, 2002, the Veteran's hepatitis C is 
manifested by intermittent fatigue and some mild 
hepatomegaly.  

2.  From June 18, 2002 to May 21, 2003, the Veteran's 
hepatitis C resulted in symptoms of fatigue and required 
continuous medication.

3.  From May 22, 2003, the Veteran's hepatitis C is 
manifested by of fatigue, drowsiness, and weakness, with no 
outward signs of liver disease such as spider angiomata or 
palmar erythema.  


CONCLUSION OF LAW

1.  Prior to June 18, 2002, the criteria for a rating in 
excess of 10 percent for hepatitis C have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.112, 4.114, Diagnostic Code 7345 (2001); 
38 C.F.R. §§ 3.159, 4.1, 4.112, 4.114, Diagnostic Code 7354 
(2009).

2.  From June 18, 2002 to May 21, 2003, the criteria for a 
rating in excess of 20 percent for hepatitis C have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.112, 4.114, Diagnostic Code 7345 
(2001); 38 C.F.R. §§ 3.159, 4.1, 4.112, 4.114, Diagnostic 
Code 7354 (2009).

3.  On or after May 22, 2003, the criteria for a rating in 
excess of 10 percent for hepatitis C have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.112, 4.114, Diagnostic Code 7345 (2001); 
38 C.F.R. §§ 3.159, 4.1, 4.112, 4.114, Diagnostic Code 7354 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in November 2007, 
prior to the date of the issuance of the appealed rating 
decision.

The Board further notes that in the November 2007 letter, the 
Veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  In addition, he has been afforded VA 
examinations regarding the claim.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Background

By a rating decision dated February 2007, the RO granted 
service connection for hepatitis C, and assigned a 10 percent 
evaluation, effective May 8, 2001.  The Veteran submitted a 
notice of disagreement, and in an April 2008 statement of the 
case, the RO continued the initial 10 percent evaluation, but 
granted a 20 percent evaluation, effective June 18, 2002, the 
day the Veteran began treatment for hepatitis C.  The RO then 
reinstated the 10 percent evaluation effective May 22, 2003, 
the day the Veteran's hepatitis C treatment was completed.  
The Veteran chose to continue his appeal, asserting that his 
disability warrants a higher rating.  

VA treatment records dated from May to December 2001 noted a 
diagnosis of stage 3 grade 3 hepatitis C with no cirrhosis.  
A July 2001 record indicated that the Veteran was without 
decompensated liver disease with no evidence of increased 
abdominal girth, left extremity edema, or jaundice.  A 
December 2001 record indicated some mild hepatomegaly 
medially, with no masses, distention or tenderness.

VA treatment records dated June 2002 to May 2003 indicated 
treatment for hepatitis C with Peg interferon, over a period 
of 48 weeks, which the Veteran tolerated well.  A July 2002 
record indicated that the Veteran denied depression or 
irritability.  An August 2002 record indicated complaints of 
some fatigue and mild dyspnea on exertion (DOE).
A VA treatment record dated August 2002 noted that the 
Veteran was at week ten of treatment for hepatitis, and 
tolerating it well with some fatigue.  The physician 
recommended that the Veteran increase his potassium intake.  
A May 22, 2003 reflected that the Veteran finished his 48 
week course of Peg/RBV, and was virus free.  

VA treatment records dated September 2003 to April 2004 
indicated that the Veteran was status post one year Peg/REV 
treatment for hepatitis C with undetectable virus.  The 
Veteran reported feeling well and felt that his treatment was 
successful.  A December 2003 esophagogastroduodenostomy (EGD) 
for dysphagia showed mild portal gastropathy.  A separate 
December 2003 chronic disease management note indicated that 
the Veteran denied nutritional problems.  Treatment records 
dated from March to April 2004 treatment record indicated 
that the Veteran was nearly 1 year status post treatment for 
hepatitis, genotype 1b, but had relapsed in September 2003.  
However, the Veteran reported feeling well, without 
complaints.  An April 2004 addendum indicated that while the 
Veteran had relapsed post-treatment, transaminases suggested 
that there was less inflammation.  

VA treatment records dated September 2004 to February 2006 
consistently reflected that the Veteran reported feeling 
good, with no evidence of jaundice.  The Veteran was 
encouraged to continue his efforts to lose weight and thereby 
minimize his risk for steatosis.  

The Veteran was afforded a VA examination in January 2007.  
The examiner noted that the Veteran had a confirmed diagnosis 
of hepatitis C, genotype 1, with a viral load of around 
800,000.  In 2002 the Veteran had treatment with 1 year of 
Peg interferon, to which he initially responded but then had 
recurrence.  He has had no further treatment for hepatitis C.  
The examiner noted that the Veteran's present condition was 
stable, with normal liver function tests from 2003 to 2006.  
Appetite was fairly good and the Veteran denied nausea or 
vomiting.  He did however state he had fatigue and weakness.  
The examiner stated that the Veteran had continuous disease, 
probably low-grade in nature that had developed to the point 
of being chronic liver disease.  Physical examination 
revealed that weight was stable and nutritional status and 
muscle strength were good.  There was no evidence of wasting.  
The liver was not enlarged, there was no splenomegaly, and 
the Veteran did not have any outward signs of liver disease, 
such as spider angiomata or palmar erythema.  

A September 2007 record indicated that the Veteran reported 
feeling well, but an ultrasound showed liver morphology 
consistent with cirrhosis.  There was a heterogeneous liver 
echo texture without definite lesions.  An assessment of 
chronic HCV genotype 1b, bridging fibrosis, and possible 
cirrhosis was provided.  The physician stated that he 
suspected that the Veteran had progressed to cirrhosis but 
that the findings could also represent steatosis.  Lab tests 
showed excellent liver function, and the Veteran was 
encouraged to continue with weight loss efforts.

The Veteran was afforded a VA examination in November 2008 in 
conjunction with a separate service connection claim.  The 
examiner noted that the Veteran was initially diagnosed with 
hepatitis C and treated with interferon for twelve months, 
with recurrence after treatment.  The Veteran reported poor 
energy levels, drowsiness, and difficulty getting out of bed.  
Muscle strength was excellent.  The examiner noted that the 
Veteran recently lost 20 pounds as the result of being on a 
diet.  Diagnoses of hypothyroidism and hepatitis C with 
recurrence after treatment with interferon were provided.  
The examiner noted that the Veteran did not currently receive 
treatment for his hepatitis C. 

A September 2008 VA treatment record indicated that the 
Veteran was doing well with no complaints related to his 
liver disease.  Current lab testing and ultrasound were all 
unremarkable and the Veteran was not interested in re-
treatment.

Finally the Board notes that the Veteran submitted statements 
regarding his hepatitis C as well as was provided testimony 
in conjunction with his initial claim for service connection 
for hepatitis C.  The Veteran has stated that his hepatitis C 
makes him feel tired, sluggish and depressed.


Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected hepatitis C warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The Veteran is in receipt of a 10 percent rating for 
hepatitis C from May 8, 2001 to Jun 17, 2002, under 38 C.F.R. 
§ 4.114, Diagnostic Code 7345.  The Veteran is rated at 20 
percent for hepatitis C under Diagnostic Code 7345 from June 
18, 2002 to May 21, 2003.  Finally, the Veteran is rated at 
10 percent for hepatitis C under Diagnostic Code 7354 from 
May 22, 2003.  

During the pendency of this appeal, the criteria for rating 
disorders of the digestive system, 38 C.F.R. § 4.114, 
Diagnostic Codes 7200-7354, were revised, effective July 2, 
2001.  VA's General Counsel, in a precedent opinion, has held 
that when a new regulation is issued while a claim is pending 
before the VA, unless clearly specified otherwise, VA must 
apply the new provision to the claim from the effective date 
of the change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.114, Diagnostic Code 7345 (2001), a 10 
percent evaluation is warranted for hepatitis C manifested by 
liver damage with mild gastrointestinal disturbance.  A 30 
percent evaluation is warranted for hepatitis C manifested by 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation is warranted for hepatitis 
C with moderate liver damage and disabling recurrent episodes 
of gastrointestinal disturbance, fatigue, and mental 
depression.  A 100 percent evaluation is warranted for 
hepatitis C with marked liver damage manifested by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.

Under the revised regulations, 38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2009), a 10 percent evaluation is warranted for 
hepatitis C manifested by intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period. A 20 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and upper right quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent evaluation is warranted for 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and upper 
right quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent evaluation is warranted for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain)
 
For the purposes of evaluating conditions in § 4.114, the 
term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer.  "Baseline weight" means the 
average weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112.

Following a review of the record, the Board finds that the 
probative evidence shows that the Veteran is not entitled to 
a rating in excess of 10 percent for his hepatitis C under 
the old regulations, from May 2001 to June 17, 2002.  During 
this time period, the Veteran's hepatitis C was primarily 
manifested by mild hepatomegaly, with no jaundice or other 
complaints.  There was no evidence of abdominal pain, 
jaundice, dysphasia, hematemesis, diarrhea, constipation, 
malnutrition, muscle wasting, or weight loss.  

As there is no evidence of minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures, a rating in excess of 10 percent is not warranted 
under the old Diagnostic Code 7345 (2001).  Additionally, as 
there is no evidence of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past 12-month period a 
higher rating of 20 percent is not warranted under the new 
Diagnostic Code 7345 (2009).  

Additionally, the Board finds that the probative evidence 
shows that the Veteran is not entitled to a rating in excess 
of 20 percent for his hepatitis C under either the old or new 
regulations, from June 18, 2002 to May 22, 2003.  During this 
time period, the Veteran was undergoing Peg interferon 
treatment for hepatitis C, which the Veteran tolerated well.  
Symptoms during this time period included some fatigue and 
mild DOE.  There was no evidence of depression, abdominal 
pain, jaundice, diarrhea, constipation, malnutrition, muscle 
wasting, or weight loss.  

As there is no evidence of minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures, a rating in excess of 10 percent is not warranted 
under the old Diagnostic Code 7345 (2001).  Additionally, as 
there is no evidence of daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly, or incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period, a 
higher rating of 40 percent is not warranted under the new 
Diagnostic Code 7345 (2009).  

Finally, for the period after May 22, 2003, the Board finds 
that the probative evidence shows that the Veteran is not 
entitled to a rating in excess of 10 percent for his 
hepatitis C under neither the old nor new rating criteria.  
During this time period, the Veteran had a relapse following 
his treatment for hepatitis C, and reported symptoms of mild 
portal gastropathy, fatigue, drowsiness, and weakness.  
However, as the January 2007 VA examiner noted, there were no 
outward signs of liver disease such as spider angiomata or 
palmar erythema, and the Veteran's nutritional status, 
appetite, and muscle strength were good.  In September 2007, 
the Veteran's liver function tests were excellent and lab 
testing in September 2008 was unremarkable.  Additionally, 
the September 2008 treatment record indicated that the 
Veteran did not have any current complaints in relation to 
his liver disease.

As there is no evidence of minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures, a rating in excess of 10 percent is not warranted 
under the old Diagnostic Code 7345 (2001).  Additionally, as 
there is no evidence of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past 12-month period a 
higher rating of 20 percent is not warranted under the new 
Diagnostic Code 7345 (2009).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the 
disability at issue reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required.  Id.  
As the Veteran has had a total rating due to unemployability 
(TDIU) primarily as a result of his service- connected 
disabilities, remand or referral of a claim for a TDIU is not 
necessary under the Court's ruling in Rice v. Shinseki, 22 
Vet. App. 447 (2009).

	(CONTINUED ON NEXT PAGE)






ORDER

An initial rating in excess of 10 percent for hepatitis C 
prior to June 18, 2002, is denied.

A rating in excess of 20 percent for hepatitis C between June 
18, 2002 and May 22, 2003 is denied.

A rating in excess of 10 percent for hepatitis C on or after 
May 22, 2003 is denied,



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


